Citation Nr: 1235998	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  97-05 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to an initial rating greater than 10 percent for depression prior to November 7, 1996.

3.  Entitlement to a rating greater than 30 percent for depression for the period from November 7, 1996 to May 4, 2011.

4.  Entitlement to a rating greater than 70 percent for depression beginning May 5, 2011.

5.  Entitlement to an effective date prior to February 1, 1996, for the grant of service connection for depression.


REPRESENTATION

Appellant represented by:	Mark Lippman, Attorney
ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 1996 and October 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

In his VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  He cancelled hearings scheduled for him in February 2001 and June 2012, and the record does not reflect that he has made a further request to reschedule the cancelled hearings.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.  

An April 2006 Board decision declined to reopen the issue of entitlement to service connection for a respiratory disability.  As a result of a December 2007 Order granting a Joint Motion for Remand (Joint Motion) of the Court of Appeals for Veterans Claims (Court), the appeal was remanded to the Board. 

A letter was sent to the Veteran and his representative on November 14, 2008, in which he was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's consideration of the Memorandum Decision's directives.  The issue was reopened in the February 2009 Board decision and remanded for additional development; the record has been reviewed and the Board finds that there has been substantial compliance with the remand directives, such that an additional remand is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's service treatment records show/do not show treatment for a diagnosis of a respiratory disability.

2.  Chronic bronchitis is currently diagnosed.

3.  The evidence of record does not relate the Veteran's respiratory disability to his military service.

4.  Prior to November 7, 1996, the Veteran's depression was manifested by mild social and occupational impairment.

5.  From November 7, 1996, to May 4, 2011, the Veteran's depression was manifested by depression, anxiety, insomnia, impaired judgment and memory, and abnormal thought content concerning his medical issues and his longstanding difficulties with the VA and the appeals process.

6.  Beginning May 5, 2011, the Veteran's depression is manifested by less than total social and occupational impairment.

7.  The Veteran's claim for service connection for depression was denied in a June 1989 rating decision.

8.  The Veteran did not perfect an appeal of the June 1989 rating decision, and no new and material evidence was submitted within the appeal period.

9.  On November 24, 1995, the Veteran submitted a statement from which it can be literally construed that he intended to reopen the issue of entitlement to service connection for a nervous condition. 

10.  The first evidence of an acquired psychiatric disorder is dated in January 1977; the earliest depression diagnosis is dated in December 1988. 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2011).

2.  The criteria for an initial rating greater than 10 percent for depression prior to November 7, 1996, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1995).

3.  The criteria for a 50 percent rating, but no greater, for depression for the period November 7, 1996, to May 5, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1995); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

4.  The criteria for a rating greater than 70 percent for depression beginning May 5, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).

5.  The June 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011)

6.  The criteria for an effective date of November 24, 1995, but no earlier, for the grant of service connection for depression have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  March 1996, May 2001, August 2001, April 2004, April 2006, and August 2009 letters satisfied the duty to notify provisions.  The April 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination and the medical records considered in making that decision were obtained.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in December 1999, April 2004, August 2008, August 2009, December 2009, and May 2011; the record reflects that these examinations were adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claim

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
The Veteran's service treatment records show that he was treated for a respiratory infection in August 1969, in which a left lower lung lobe infiltration was noted which cleared while hospitalized.  In September 1969, the Veteran was cleared to return to duty.  He was also treated for an upper respiratory infection in April 1971.  An august 1972 service treatment record showed that the Veteran was treated for cough and congestion.  At the Veteran's 1972 service separation, no abnormal clinical findings of the chest or lungs were noted; a chest X-ray was within normal limits. 

A January 1980 service department memorandum noted that the Veteran participated in two medical research projects while in service, one based on the use of live adenovirus vaccine in recruits, and one based on antiviral drugs in prevention of respiratory disease in recruits.  The memorandum noted that no adverse affects were found in the participants.

A September 1975 VA examination found no residuals of a respiratory infection on examination.  Three August 1976 VA outpatient treatment records noted that the Veteran reported increased phlegm in his lungs for 2 weeks after working in a paint factory where he has to inhale fumes all day; the assessments included pulmonary process rule out pneumonitis and bronchiastasis, but after a week's worth of antibiotics it had resolved.  A January 1977 chest X-ray showed old granulolmatous disease; the assessment was history of pneumonia and probable early COPD.

An October 1995 private treatment record reflected no clinical respiratory abnormalities on physical examination.  A February 1996 private treatment record noted that the Veteran had a significant history of smoking, with a history of chronic bronchitis; physical examination showed no evidence of active lung infection, a pulmonary function study showed normal results, and a chest X-ray showed minimal calcification consistent with old granulomatous disease, but no evidence of interstitial lung disease.  A November 1998 VA record noted that the Veteran was seen for upper respiratory infection type complaints.  VA outpatient treatment records dated from 1998 to 2007 reflect that the Veteran smoked between a 10 and 15 cigarettes per day.  In a February 1999 private evaluation, the Veteran reported contracting a lung infection during service for which he was hospitalized for three months during which time he agreed to participate in a experimental drug research project and was injected for ten days daily, after which his lungs were never the same.  The June 1999 pulmonary function tests were within normal limits.  

A July 2003 chest X-ray showed no active disease, and clear lungs.  January 2004, September 2004, August 2005, and October 2005 VA records noted the Veteran's report of chronic cough with sputum, but no shortness of breath or chest pain.  An October 2004 VA chest X-ray showed well-expanded lungs with a cluster of calcified granulomata, no pneumonia.  December 2007 pulmonary function test noted spirometry was within normal limits, as diffusion capacity.  

At the August 2009 VA respiratory examination, the Veteran reported the circumstances of his in-service participation in the immunization study.  His subjective complains were frequent cough in the early morning and shortness of breath on exertion after working for one-half to one hour.  The December 2009 pulmonary function tests' interpretation was that spirometry was within normal limits, and compared with the June 1999 study there had been a decrease in FEV-1 and FVC, lung volumes have also decreased, but still reveal air trapping.  A December 2009 VA record noted physical examination revealed minimal bibasilar rales, good air exchange, minimal end expiratory wheezing.  

The competent evidence of record does not relate the Veteran's diagnosed respiratory disability to his military service.  After reviewing the Veteran's service treatment records, and postservice medical records to include the previous pulmonary function tests, the examiner diagnosed minor to mild chronic bronchitis due to a long history of smoking.  Noting that the Veteran had a long history of smoking and alcohol use which were both risk factors for respiratory infections especially bronchitis, he has had symptoms of frequent cough and shortness of breath on exertion until the present time.  Chest X-rays from 1996, 2004, and 2005 showed small granuloma with no evidence of lung infiltrate.  The June 1999 and June 2009 pulmonary function tests were both normal, the only difference being a decreased in FEV-1 and FVC lung volumes.  Based on this evidence, it was the examiner's conclusion that the current mild chronic bronchitis was less likely as not the cause or result of service, to include the documented respiratory infection, pneumonia, or participation in medical research studies.

The evidence of record, as noted by the examiner, supports his opinion that the current respiratory disability is not related to service.  indeed, although the Veteran asserted that his lungs were never the same after his military service, and his statements as to his symptomatology have been considered as competent lay evidence, his statements that his current respiratory disability are related to his military service as opposed to some other cause are not probative, as he lacks the professional training required to offer such an opinion.  Compare Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), to Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA opinion itself is also probative in the sense that it is fully informed of the Veteran's entire medical history, and considered the Veteran's contentions as to his in-service participation in the immunization study, as well as his lifestyle factors of smoking and alcohol use.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  On this basis, the Veteran's claim for service connection must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating Claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's depression has been rated at various levels during the course of the appeal period.  Specifically, a 10 percent rating is in effect prior to November 7, 1996; a 30 percent rating is in effect from November 7, 1996 to May 4, 2011; and a 70 percent rating is in effect beginning May 5, 2011.  Hart, 21 Vet. App. at 509-10.  During the pendency of this appeal the schedular criteria for evaluating depression were changed effective November 7, 1997.  Where the law or regulations change while a case is pending, the version most favorable to the claimant applies, absent congressional intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  To give the veteran every consideration with respect to the current appeal, the claim will be evaluated under both the former and the revised rating criteria. 

The criteria in effect prior to November 7, 1997, rated depression under the provisions of 38 C.F.R. § 4.132, Diagnostic Code 9405 (1995).  Diagnostic Code 9405 was subsumed into the General Rating Formula for Psychoneurotic Disorders (Formula for Psychoneurotic Disorders) which assigned a 10 percent rating when there exists less than the criteria for a 30 percent rating, but with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 9405, Formula for Psychoneurotic Disorders.  A 30 percent rating required definite impairment in a veteran's ability to establish or maintain effective or wholesome relationships with people ; the psychoneurotic symptoms must result in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  Id.  A 50 percent rating required that the veteran's ability to establish or maintain effective or favorable relationships with people was considerably impaired; by reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels were so reduced as to result in considerable industrial impairment.  

Effective November 7, 1997, depression was rated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  Diagnostic Code 9434 is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted when the medical evidence of record shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms; or, when symptoms are controlled by continuous medication.  See 38 C.F.R. § 4.130, Diagnostic Code 9434, General Rating Formula. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).  Id.  A 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.  The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Prior to November 7, 1996

The evidence dated during the appeal period prior to November 7, 1996, most closely contemplate the criteria for a 10 percent rating.  Specifically, a June 1996 private treatment record noted that the Veteran was taking medication, but that his self-care was adequate, his affect was appropriate, speech was normal with no delusional content, and his motor activity was normal.  These symptoms do not reflect such a level of social or occupational impairment as to rise to the level of a 30 percent rating under either the old or new criteria.  For that reason, greater than a 10 percent rating is not warranted prior to November 7, 1996.

From November 7, 1996, to May 4, 2011

The evidence dated during the appeal period between November 7, 1996, and May 4, 2011, most closely contemplates a 50 percent rating, whether the old or revised criteria are used.  

The Veteran's primary symptoms were his depression, anxiety, insomnia, and abnormal thought content focused on his medical issues and his longstanding difficulties with the VA and the appeals process.  The depression, especially, appears to have been a part of a circle of events wherein he was alternately angry and depressed concerning his ongoing attempt to obtain benefits from VA, and his later reported feeling that the events that occurred in the military, in resulting in depression, unfairly affected him in a way that he was unable to have normal social relationships or be involved in regular social interaction.  A  January 2001 VA treatment record and the August 2008 VA examination report noted that the Veteran had never married, had children, and had primarily lived alone in the post-service period with the exception of times where it was financially required for him to have a roommate or receive a gift of shelter from a friend.  The anxiety manifested as paranoia, in which the Veteran repeatedly felt that someone was bugging his phone and house, and demonstrated a lack of trust, as noted specifically in a January 2001 VA visit and the April 2004 VA examination report.

The Veteran's memory noted in more than half the treatment records and examination reports to have been impaired; several references are made to the Veteran's 1986 head injury, but multiple clinicians noted that it was impossible to separate out what memory loss was due to the head injury versus what was due to the depression, and as such, the Veteran's memory impairment must be considered part of his service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Otherwise, he was routinely found to be fully oriented, adequately or well-groomed, and despite sustaining a head injury in 1986, after service, was found to have generally intact cognitive abilities.  Further, his judgment appeared to be impaired, based on both his repeated missed appointments for VA treatment for other conditions, as well as his departure against medical advice, noted in the December 2009 VA examination report; immediately prior to his 2009 heart surgery, he had an episode of severe anxiety with not trusting the doctors' intentions, but weeks later reported wanting to reschedule the surgery.

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication (speech is at times illogical, obscure, or irrelevant), or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood, (a depressed man that avoids friends, neglects family, and is unable to work; a child that frequently beats up younger children, is defiant at home, and is failing at school).  American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score does not automatically equate to any particular percentage in the Rating Schedule; rather, it is but one factor to be considered in conjunction with all the other evidence of record.  38 C.F.R. §§ 4.2, 4.6 (2011).

The GAF scores assigned to the Veteran over this stage of the appeal period range between 35 and 60, but primarily fall within the range of 40 and 50, suggesting moderate social and occupational impairment consistent with a 50 percent rating.  Although the evidence establishes that the Veteran has difficulty with social relationships, he does volunteer, and the record does not reflect that he had difficulty working with his treating clinicians.  Again, while the Veteran reported suicidal ideations and obsessive behaviors, he repeatedly denied having a suicide plan or intent to carry it out, and neither the suicidal ideations nor the obsessive behaviors appear to have created additional social or occupational impairment.

However, a 70 percent rating is not warranted for this appeal stage.  As noted, the Veteran's suicidal ideations, while intermittent, did not result in that higher level of social or occupational impairment.  The only occasions on which the Veteran cited such a severe level of depression and irritability were when he either forgot or chose not to take his psychotropic medication, to include as noted in a March 2007 treatment record, and the evidence establishes that the moods were more stable and the Veteran had a brighter outlook on life when his medications were consistently administered.  It is pointed out that the Veteran's VA treating clinician noted in a December 2010 letter that the Veteran was totally unemployable, and had been unable to gain or maintain gainful employment since 1983.  Although the rating criteria for psychiatric disabilities do focus on social and occupational impairment, the remainder of the evidence of record, to include the many individual treatment records generated by the Veteran's visits to this VA provider, do not reflect such unemployability, especially in the sense that the Veteran had some involvement in the volunteer capacity and maintained relationships with some family members and friends.

Beginning May 5, 2011

The relevant evidence dated within this stage of the appeal period includes VA outpatient treatment records from May 2011 to June 2011 and the May 5, 2011 VA mental disorders examination report.  The VA outpatient treatment records do not reflect evidence concerning the Veteran's depression, and the May 2011 VA examination report does not otherwise establish that the Veteran's occupational and social functioning is totally impaired as of that date, such that a 100 percent rating is warranted.

At the May 2011 VA examination, the Veteran reported insomnia, anger, and depression daily over the last year, with a low tolerance for frustrating situations.  Mental status examination noted normal clinical findings with the exception of episodes of violence when fails to control impulses.  The examiner found that the Veteran was competent for VA purposes to handle benefit payments, and was not totally socially and occupationally impaired due to his depression, but concluded that the depression caused deficiencies in the areas of thinking, family relations, work, and mood.

Although the examiner concluded that the Veteran's current level of depression rendered him unable to obtain or maintain gainful employment, it is reiterated that this is the criteria for a TDIU rating, which was awarded effective May 5, 2011, and that the criteria for TDIU and for a 100 percent rating under the General Rating Formula are separate and distinct.  See also 38 C.F.R. § 4.16 (2011).  Further, the examiner did not find that the Veteran's depression resulted in total social and occupational impairment, or that he was not competent to handle his own VA benefits payments, and the clinical findings at that examination support the examiner's conclusions.  Indeed, the examiner concluded that on the date of the examination, the Veteran had mild chronic depression.  On that basis, greater than a 70 percent rating for depression beginning May 5, 2011 is not warranted.  38 C.F.R. § 4.7 (2011).

Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned for the veteran's depression within the set stages of the appeal period are adequate.  Ratings in excess of those assigned are provided for certain manifestations of depression, but those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's depression over the appeal period, as higher evaluations exist within the rating criteria which contemplate a more serious level of social and occupational functioning not present in the Veteran during the various stages in question.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and ratings higher than those previously assigned in the stages of this appeal period are not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Effective Date Claim

The Veteran's original claim for service connection for a nervous condition was received by the RO in July 1975, and was denied in October 1975.  The Veteran sought to reopen his claim in January 1989; this request was administratively denied in February 1989.  The RO again denied the Veteran's claim in the June 1989 rating decision; the Veteran filed a notice of disagreement in August 1989, but did not respond to the October 1989 Statement of the Case within the allotted time.  

The Veteran again filed a claim to reopen the issue of entitlement to service connection for an acquired psychiatric condition; this was received by VA on February 1, 1996.  the Veteran perfected an appeal, and service connection for depression was granted in the October 2008 rating decision, with the effective date of February 1, 1996, ultimately assigned in the April 2010 Statement of the Case.  The Veteran contended in his April 2009 notice of disagreement that diagnoses of depression were made in the late 1980s, and the grant of service connection should be effective from the earliest diagnosis date.  

The effective date of an award of benefits based on an original claim, a claim after final allowance or a claim for an increase is either (1) the date of receipt of the claim or (2) the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011).  A claim is defined in the VA regulations as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  An informal claim is any communication or action indicating intent to apply for one or more benefits.  38 C.F.R. § 3.155(a) (2011). 

As noted above, the RO concluded that February 1, 1996, was the appropriate effective date for grant of service connection for depression, because the Veteran's claim to reopen the issue of entitlement to service connection for a skin condition was received by the RO that date.  However, the Board finds that an effective date of November 24, 1995 is warranted.  In a letter received by VA on November 22, 1995, the Veteran requested a copy of his claims file; he stated that he needed to review his file to start or pursue his VA claim.  As this letter did not identify the benefit that the Veteran was seeking, only that he intended to pursue a VA claim in the future, it cannot constitute an informal claim, even when liberally construed.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  However, a letter received by VA on November 24, 1995 letter requested the medical documentation from VA medical facilities in various New Mexico and California locations, and from Bayview Hospital and mental health services, a private facility, so that he could pursue his VA claim for service connected compensation.  Construing the language of this letter liberally, it appears that the Veteran was asking for a copy of specific treatment records so that he could file a claim for service connection for a mental health condition.  Id.  

To that end, there are no documents in the claims file that would constitute a claim dated earlier than November 24, 1995, but dated after the October 1989 Statement of the Case.  Because the Veteran did not respond to that Statement of the Case, the underlying June 1989 rating decision is final.  38 U.S.C. § 4005(c) (1988), 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  As such, the Board finds that the date of claim - which is the date of the Veteran's statement requesting his claims file so that he could file a claim for service connection - is November 24, 1995.

Thus, the remaining question is whether entitlement arose prior to November 24, 1995.  The evidence of record reflects that a diagnosed psychiatric condition was in a January 1977 VA outpatient treatment record, but this record diagnosed anxiety and neurosis.  The first depression diagnosis is dated in a December 1988 private treatment record.  Regardless of the actual diagnosis, these documents show that an acquired psychiatric disability was diagnosed long before November 24, 1995, the date of the informal claim to reopen.  As the Veteran's claim to reopen was received by VA on November 24, 1995, and the date entitlement arose was no later than December 1998, the proper effective date for the award of service connection for depression is the later of these two dates: November 24, 1995.  38 C.F.R. § 3.400. 

By this decision, an earlier effective date of November 24, 1995, was granted for service connection for depression.  For the reasons discussed above, the preponderance of the evidence is against the assignment of an effective date prior thereto.  There is no doubt to be resolved, and an earlier effective date for the grant of service connection for depression beyond November 24, 1995, is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Entitlement to service connection for a respiratory disability is denied.

Entitlement to an initial rating greater than 10 percent, prior to November 7, 1996, for depression is denied.

Entitlement to a 50 percent rating, but no greater, for depression for the period from November 7, 1996, to May 4, 2011 is granted, subject to the applicable regulations concerning the payment of monetary benefits.

Entitlement to a rating greater than 70 percent for depression beginning May 5, 2011 is denied.

Entitlement to an effective date of November 24, 1995, but no earlier, for the grant of service connection for depression is granted, subject to the applicable regulations concerning the payment of monetary benefits.



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


